DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Because the specification amendment filed 5/3/21 has not been entered (see below Specification section), the following has been maintained. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/557028, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new the Summary section of the specification (paras 0008-0011) and the limitations “a first side extending laterally in a first direction from the longitudinal axis; and a second side extending laterally in a second direction from the longitudinal axis” in claims 1, 10, 17 and 19 and “wherein the outside surface of one of the first side or the second side includes at least one of hook fasteners or loop fasteners, and the inside surface of the other of the first side or the second side includes at least one of the other of the hook fasteners or the loop fasteners” in claims 1, 10, 17 and 23. The disclosure of the prior-filed application does not describe “a first side extending laterally in a first direction from the longitudinal axis; and a second side extending laterally in a second direction from the longitudinal axis” and “wherein the outside surface of one of the first side or the second side includes at least one of hook fasteners or loop fasteners, and the inside surface of the other of the first side or the second side includes at least one of the other of the hook fasteners or the loop fasteners”, but instead describe flaps 30,32. Defining the flaps as sides changes the scope of the invention because the term “flap” is structural and conveys an element or object whereas the term “side” defines only a portion or a surface of the object. Furthermore, the prior-filed application describes flaps 30,32 extend from the sides of the central portion substantially perpendicular to the longitudinal axis (para 0022 and Figs. 2-3 of prior-filed application). Accordingly, claims 1-25 are not entitled to the benefit of the prior application and thus receive the filing date of the instant application, 7/17/19.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cinching member extending past the first side (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification amendment filed 5/3/21 has not been entered because it does not conform to 37 CFR 1.121(b) because: the full text of the replacement paragraphs are not provided with markings (see 37 CFR 1.121(b)(1)(ii)) and the paragraph numbers 
Claim Objections
Claims 1, 10, 17 and 19 are objected to because of the following informalities:  in claims 1, 10, 17 and 19, “are” in “wherein the central portion, the first side, or the second side are made of a fabric that stretches” should be replaced with “is”; in claim 10, “hood” in line 18 should be replaced with “hook”, and “other” should be inserted after “each” in line 22; and in claim 17, “next” in line 7 should be replaced with “neck”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites the added limitation of “the cinching member overlaps and extends past the first side” in lines 3-4 (emphasis added); however, the original specification is silent as to the cinching member extending past the first side. Figs. 1 and 6B-6D show the cinching member covering at least a portion of the first side, but does not show the cinching member extending past the first side. Therefore, the added limitation is deemed to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
from the longitudinal axis of the central portion (“a first side extending laterally in a first direction from the longitudinal axis; and a second side extending laterally in a second direction from the longitudinal axis” in lines 6-8). Yet the first and second sides are recited as including hook fasteners or loop fasteners (“wherein the outside surface of one of the first side or the second side includes at least one of hook fasteners or loop fasteners, and the inside surface of the other of the first side or the second side includes at least one of the other of the hook fasteners or the loop fasteners” in lines 13-15). Please note the first and second sides of the central portion are not disclosed as including hook or loop fasteners. Instead, it is the flaps that include hook or loop fasteners, as shown in Figs. 2-3 for example.  Reciting the flaps instead as sides changes the scope of the claim because the term “flap” is structural and conveys an element or object whereas the term “side” defines only a portion or a surface of the object. Furthermore, this claim language is misrepresentative of the invention in which flaps 30,32 extend from sides of the central portion substantially perpendicular to the longitudinal axis, as described in para 0020, and include hook or loop fasteners as shown in Figs. 2-3. It is unclear if applicant is attempting to recite first and second sides of the central portion that extend from the longitudinal axis, or first and second flaps 30,32 that include hook fasteners or loop fasteners (see para 0020 and Figs. 2-3). This rejection also applies to claims 10, 17 and 19.
Claims 11 and 20 each recites the limitation "its proximate end" in line 2.  There is insufficient antecedent basis for this limitation in the claims. Only a “proximal” end is 
Claim 24 recites the limitation "the hook fasteners and the loop fasteners" in line 3.  There is insufficient antecedent basis for this limitation in the claim regarding the cinching member because hook fasteners or loop fasteners are previously recited as being on a surface of only the first and second sides, not the cinching member. 
In claim 25, it is unclear whether “opposing edges” in line 2 is reciting the same opposed longitudinal edges of claim 19. In addition, it is unclear whether “a primary width” in line 2 recites the same width in claim 19 or a different width. For examination purposes, the limitations will be treated as the same as those in claim 19, and it is recommended that “wherein the cinching member has opposing edges, and wherein the cinching member has a primary width that” in lines 1-2 be replaced with “wherein the primary width” to remove the redundant limitations.
Claims 2-9, 12-16, 18 and 21-23 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117).

Ito does not explicitly disclose wherein the central portion, the first side, or the second side are made of a fabric that stretches.
Spatt teaches within the same field of endeavor a garment 1 wherein the central portion, the first side, or the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) are made of a fabric that stretches (col 2, ln 13-26 and col 4, ln 6-18 describe four-way stretch fabric including spandex) in order to allow the animal substantial freedom of movement and to use a fabric that retains its shape after repeated washing and continued wear (col 4, ln 18-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito such that the central portion, the first side, or the second side are made of a fabric that stretches as taught by Spatt in order to allow the animal substantial freedom of movement and to use a fabric that retains its shape after repeated washing and continued wear.
For claim 2, Ito as modified by Spatt teaches (references to Spatt) wherein the central portion, the first side, and the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) are made of the fabric (col 2, ln 13-26 and col 4, ln 6-18 describe fabric including spandex) that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient 
For claim 3, Ito as modified by Spatt teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18 describe 15-25% spandex). 
For claim 4, Ito as modified by Spatt teaches (references to Ito) wherein, when the garment is worn by the animal and the first and second sides are fastened to each other, the first side overlaps the second side (Figs. 1-2).
For claim 5, Ito as modified by Spatt teaches (references to Ito) wherein when the garment is worn by the animal and the first side and the second side are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first side is fastened to the second side (Fig. 1; para 0025).
For claim 6, Ito as modified by Spatt teaches (references to Ito) a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximate end attached to the central portion, the first side, or the second side and extending to a free distal end (Fig. 3), wherein the cinching member is adapted to extend at least partially around the mid-body of the animal and to fasten to the central portion, the first side, the second side, or a combination thereof (Fig. 1) to further tighten the garment to apply pressure to the animal (Fig. 1; this is an intended use limitation, and the unnumbered flaps in Fig. 3 are capable of further tightening garment 1 to apply pressure to the animal).
For claim 7, Ito as modified by Spatt teaches (references to Ito) wherein the cinching member is attached at the proximate end to the central portion along one edge 
For claim 8, Ito as modified by Spatt teaches (references to Ito) wherein when the cinching member is fastened to the central portion, the first side, the second side, or a combination thereof (Fig. 3 shows the unnumbered flabs at least fastened to the central portion), the cinching member overlaps and extends past the first side (Figs. 1 and 3).
For claim 17, Ito teaches a method of reducing anxiety, fearfulness, overexcitement, or a combination thereof, in an animal, the animal having a first pair of appendages, a second pair of appendages, a neck, a chest, and a stomach, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the method comprising the steps of: placing a garment 1 on the mid-body of the animal (see Figs. 1 and 3), the garment including: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3) positioned proximate to the next of the animal (Fig. 1), and a rear end (lower end in Fig. 3) opposite the front end, a first side (ref. 4A and right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3), and a second side (ref. 4B and left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); wrapping the first side around the chest, the stomach, or a combination thereof of the animal to overlap the second side (Fig. 1); and securing the first side to the second side (para 0025; Fig. 1), wherein each of the first side and the second side has an inside surface and an outside surface (Figs. 1 and 3), wherein the 
Ito does not explicitly disclose wherein the central portion, the first side, or the second side are made from a stretchable fabric; stretching the garment prior to securing the first side to the second side; and wherein the stretchable fabric forming the central portion, the first side, or the second side provides resiliency when stretched such that the garment applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or any combination thereof in the animal.
Spatt teaches within the same field of endeavor a method comprising the steps of: placing a garment 1 on the mid-body of the animal, wherein the central portion, the first side, or the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) are made from a stretchable fabric (col 2, ln 13-26 and col 4, ln 6-18 describe all of garment 1 being formed from four-way stretch fabric including spandex); stretching the garment prior to securing the first side to the second side (col 1, ln 67-col 2, ln 26 and col 4, ln 6-18 describe a snug-fitting garment made of a fabric including spandex, thus, the garment 1 in Fig. 1 is necessarily stretched prior to fastening together with fastener 12 (col 3, ln 20-33) to provide the snug fit); and wherein the stretchable fabric (col 2, ln 13-26 and col 4, ln 6-18 describe fabric including spandex) forming the central portion, the first side, or the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) provides resiliency when stretched 
For claim 18, Ito as modified by Spatt teaches (references to Ito unless otherwise indicated) wherein the garment further comprises a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximate end attached to the central portion, the first side, or the second side and extending to a free distal end (Fig. 3), and further comprising the step of wrapping the cinching member such that the distal end overlaps the first side proximate to where the first side is secured to the second side (Fig. 3); and securing the cinching member .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117), as applied to claims 1 and 6 above, and further in view of Berger (US 6662390).
For claim 9, Ito as modified by Spatt teaches (references to Ito) wherein the cinching member has opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3), and wherein the cinching member has a width that is along a distance parallel to the longitudinal axis of the garment between the opposing longitudinal edges of the cinching member (Fig. 3).
Ito as modified by Spatt is silent about wherein the width of the cinching member extends along the longitudinal axis more than one half of a distance between the front end and the rear end of the central portion.
Berger teaches a garment (Fig. 4A) wherein the width of the cinching member (ref. 34 or 36; col 4, ln 38-48) extends along the longitudinal axis (in Fig. 4A, longitudinal axis of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) . 
Claims 10-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117) and Schmid et al. (US 2011/0231993).
For claim 10, Ito teaches a garment 1 (see Figs. 1 and 3) for an animal having a first pair of appendages, a second pair of appendages, and a neck, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the garment comprising: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3), and a rear end (lower end in Fig. 3) opposite the front end; a first side (ref. 4A and right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3); and a second side (ref. 4B and left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); and a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximal end 
Ito does not explicitly disclose wherein the central portion, the first side, the second side or the cinching member are made of a fabric that stretches; and the inside surface of the cinching member has at least one of hood fasteners or loop fasteners.
Spatt teaches within the same field of endeavor a garment 1 wherein the central portion, the first side, the second side or the cinching member (middle portion, two sides, and portions affixing fasteners 12,13,20 fastenable together in Fig. 1, forming ref. 1) are made of a fabric that stretches (col 2, ln 13-26 and col 4, ln 6-18 describe four-way stretch fabric including spandex) in order to allow the animal substantial freedom of movement and to use a fabric that retains its shape after repeated washing and continued wear (col 4, ln 18-22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito such that the central portion, the first side, the second side or the cinching member are made of a fabric that stretches as taught by Spatt in order to allow the animal substantial freedom of movement and to use a fabric that retains its shape after repeated washing and continued wear.
Schmid et al. teach a garment 10 wherein the inside surface of the cinching member 36 has at least one of hood fasteners or loop fasteners 42 (Fig. 3) in order to make the garment easier and safer to use by providing a more secure, adjustable fit (Abstract; para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inside surface of the cinching member of Ito to have at least one of hood fasteners or loop fasteners as taught by Schmid et al. 
For claim 11, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein the cinching member is attached at the proximate end to the central portion along one edge of the cinching member generally along the longitudinal axis of the central portion (see Fig. 3 showing the unnumbered flaps attached very near the longitudinal axis, thus, being attached generally along the longitudinal axis).
For claim 12, Ito as modified by Spatt and Schmid et al. teaches (references to Spatt) wherein the central portion, the first side, and the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) are made of the fabric (col 2, ln 13-26 and col 4, ln 6-18 describe fabric including spandex) that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable and resilient properties of spandex are capable of applying pressure when stretched to reduce anxiety, fearfulness, and overexcitement in the animal).
For claim 13, Ito as modified by Spatt and Schmid et al. teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18 describe 15-25% spandex). 
For claim 14, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein when the garment is worn by the animal and the first side and the second side are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first side is fastened to the second side (Fig. 1; para 0025).
.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Spatt (US 6234117) and Schmid et al. (US 2011/0231993), as applied to claim 10 above, and further in view of Berger (US 6662390).
For claim 16, Ito as modified by Spatt and Schmid et al. teaches (references to Ito) wherein the cinching member has opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3), and wherein the cinching member has a primary width that is along a distance parallel to the longitudinal axis of the garment between the opposing edges of the cinching member (Fig. 3).
Ito as modified by Spatt and Schmid et al. is silent about wherein the primary width of the cinching member extends along the longitudinal axis more than one half of a distance between the front end and the rear end of the central portion.
Berger teaches a garment (Fig. 4A) wherein the primary width of the cinching member (ref. 34 or 36; col 4, ln 38-48) extends along the longitudinal axis (in Fig. 4A, longitudinal axis of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) more than one half of the distance between the front end and the rear end of the central portion (Fig. 4A shows that refs. 34,36 have widths along refs. 38,40 more than one half the distance between the upper and lower ends of the middle portion (ref. . 
Claims 19-23 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Berger (US 6662390) and Spatt (US 6234117).
For claim 19, Ito teaches a garment 1 (see Figs. 1 and 3) for an animal having a first pair of appendages, a second pair of appendages, and a neck, the animal having a mid-body between the first pair of appendages and the second pair of appendages (see Fig. 1), the garment comprising: a central portion 3 having a longitudinal axis (vertical axis in Fig. 3) and including a front end (upper end in Fig. 3), and a rear end (lower end in Fig. 3) opposite the front end; a first side (ref. 4A and right side of ref. 3 in Fig. 3) extending laterally in a first direction from the longitudinal axis (Fig. 3); a second side (ref. 4B and left side of ref. 3 in Fig. 3) extending laterally in a second direction from the longitudinal axis (Fig. 3); and a cinching member (one of the unnumbered flaps in Fig. 3 extending across ref. 4A and having buckles 11 attached) having a proximal end attached to the central portion and extending to a free distal end (Fig. 3), the cinching member having opposed longitudinal edges (long edges of unnumbered flaps in Fig. 3) 
Ito is silent about wherein the primary width of the cinching member is more than one half of a distance between the front end and the rear end of the central portion, wherein the central portion, the first side, or the second side are made of a fabric that stretches.
Berger teaches a garment (Fig. 4A) wherein the width of the cinching member (ref. 34 or 36; col 4, ln 38-48) is more than one half of the distance between the front end and the rear end of the central portion (Fig. 4A shows that refs. 34,36 have widths along refs. 38,40 more than one half the distance between the upper and lower ends of the middle portion (ref. 18 in Fig. 1A embodiment, which also applies to Fig. 4A)) in order to ensure securement within the garment even when the user is active (col 5, ln 22-30; col 1, ln 38-40; Abstract; Fig. 4A). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the garment of Ito such that the width of the cinching member is more than one half of the distance between the front end and the rear end of the central portion as taught by Berger in order to ensure securement within the garment even when the user is active. 

For claim 20, Ito as modified by Berger and Spatt teaches (references to Ito) wherein the cinching member is attached at its proximate end to the central portion along one edge of the cinching member generally along the longitudinal axis of the central portion (see Fig. 3 showing the unnumbered flaps attached very near the longitudinal axis, thus, being attached generally along the longitudinal axis).
For claim 21, Ito as modified by Berger and Spatt teaches (references to Spatt) wherein the central portion, the first side, and the second side (middle portion and two sides fastenable together in Fig. 1, forming ref. 1) are made of the fabric (col 2, ln 13-26 and col 4, ln 6-18 describe fabric including spandex) that when stretched provides resiliency adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal (please note this is an intended use limitation, and the stretchable 
For claim 22, Ito as modified by Berger and Spatt teaches (references to Spatt) wherein the fabric comprises from approximately 5% to 25% spandex (col 2, ln 13-26 and col 4, ln 6-18).
For claim 23, Ito as modified by Berger and Spatt teaches (references to Ito) wherein each of the first side, the second side, and the cinching member has an inside surface and an outside surface (Figs. 1 and 3), wherein the outside surface of one of the first side or the second side 4B includes hook fasteners or loop fasteners 12 (Fig. 3), and the inside surface of the other of the first side 4A or the second side includes the other of hook fasteners or loop fasteners (Fig. 1; ref. 4A necessarily has a fastener on the inside in order to connect to ref. 12, as described in para 0025 of machine translation), and wherein when the garment is worn by the animal and the first side and the second side are fastened together the hook fasteners and the loop fasteners are substantially adjacent to each other such that the first side is fastened to the second side (Fig. 1; para 0025).
For claim 25, Ito as modified by Berger and Spatt teaches wherein the cinching member has opposed longitudinal edges (Ito: long edges of unnumbered flaps in Fig. 3), and wherein the cinching member has a primary width that is along a distance parallel to the longitudinal axis of the garment between the opposing edges of the cinching member (Ito: Fig. 3), wherein the primary width of the cinching member (Berger: ref. 34 or 36, col 4, ln 38-48) extends along the longitudinal axis (Berger: in Fig. 4A, longitudinal axis of the middle portion (ref. 18 in Fig. 1A embodiment, which also . 
Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ito (JP 2008-178332) in view of Berger (US 6662390) and Spatt (US 6234117), as applied to claims 19 and 23 above, and further in view of Schmid et al. (US 2011/0231993).
For claim 24, Ito as modified by Berger and Spatt teaches (references to Ito) wherein when the garment is worn by the animal and the first side and the cinching member are fastened together (Fig. 1) the fasteners 11 are substantially adjacent to each other (Fig. 1 shows refs. 11 in locking engagement and substantially adjacent to each other) such that the first side is fastened to the cinching member (via refs. 11,12,3; Fig. 1).
Ito as modified by Berger and Spatt is silent about the fasteners being hook fasteners and loop fasteners.
Schmid et al. teach a garment 10 wherein when the garment is worn by the animal and the first side 20 and the cinching member 36 are fastened together the hook fasteners and the loop fasteners 32,42 are substantially adjacent to each other such that the first side is fastened to the cinching member (Fig. 5) in order to make the garment easier and safer to use by providing a more secure, adjustable fit (Abstract; para 0008). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the fasteners of Ito as modified by Berger and Spatt . 
Response to Arguments
Applicant's arguments filed 5/3/21 have been fully considered but they are not persuasive. 
Applicant argued for claims 1-25:
The problem to be solved in Ito is to restrict the movement of the head of the pet, while the problem in Spatt is to allow freedom of movement to an animal while protecting a wound. By combining Spatt with Ito, it would go against the teaching of Ito. There is nothing in the cited references that teach or would suggest that it would be obvious to incorporate the use of the flexible material that provides substantial freedom of movement in Spatt to the life jacket of Ito, and in fact, Ito teaches away from using such flexible material because it requires a life jacket that keeps a pets head from moving. Moreover, Spatt would render the invention in Ito inoperable for its intended purpose in that the flexible material of Spatt would allow an animal's head to move freely.
The Office is using impermissible hindsight to combine the references in order to reject the claims of the present invention. One of ordinary skill in the art would not look to a reference that is directed to covering a wound of an animal while allowing "substantial freedom of movement" (i.e., Spatt), to modify a reference that is directed to a lift jacket for an animal that is directed to preventing the movement of the animal's head, in order to create a product for an animal that, "applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal."
The Office argues that the recitation of applying "pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal" is an intended use limitation and that the effect of a level of pressure being applied to the animal occurs from fitting the garment in a snug manner around the animal or from the weight of the garment itself upon the animal. Applicant does not agree an notes that the recitations describing that "wherein the garment, when worn, applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal .. ." includes functional language. As such, Applicant notes that the Office must give patentable weight to the recitation in independent claims 1, 10, and 17, and dependent claim 21 (dependent form independent claim 19) of "wherein the garment, when worn, applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal ..." Applicant notes that the cited references fail to teach or suggest at least this recitation in the claims. As such, even if Ito and Spatt can be combined (which under Section V.A. they should not), these references alone or in combination, fail to teach or discuss each of the recitations in independent claims 1, 10, 17, and/or 19, and/or the claims that depend therefrom, including the recitations discussed above, among others not specifically discussed herein. 
The Examiner respectfully disagrees. Nothing in Ito teaches keeping the animal’s head from moving, as applicant argues. In fact, preventing movement of the head is 
Furthermore, Ito’s disclosure does not criticize, discredit, or otherwise discourage use of fabric that stretches. In fact, Ito makes no mention of non-stretchable material whatsoever; thus, it is unclear how Applicant has concluded that Ito teaches away from the claimed invention. Applicant’s argument is insufficient to overcome the rejection because nothing in Ito indicates a teaching away. Instead, Ito is silent about any reasons for garment 1 being made of a specific material, much less a material with non-stretchable properties. Therefore, the prior art teaches the argued limitation.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, one of ordinary skill in the art would recognize that using Spatt’s stretchy spandex fabric in Ito’s garment would provide the benefit of allowing the animal substantial freedom of movement, particularly to enhance safety while swimming. This explicit motivation is provided in Spatt (col 4, ln 18-22), which further provides that such fabric also allows retention of the garment’s shape after repeated washing and continued wear. Depending upon how firmly the garment is attached to the animal via the hook and loop fasteners, such stretchy fabric would serve to further apply pressure to the animal during use, capable of reducing anxiety, fearfulness, overexcitement, or a combination thereof in the animal. Therefore, the 35 U.S.C. 103 rejection is proper.
In response to applicant’s argument regarding functional language, the limitations regarding the garment’s use on an animal are intended use limitations. Recitation of "wherein the garment, when worn, applies pressure to the animal adequate to reduce anxiety, fearfulness, overexcitement, or a combination thereof in the animal ..." in claim 1, lines 21-22, for example, recites the intended use of the garment being worn by an animal and applying adequate pressure to the animal at that time. The animal is not positively recited as this is a product claim directed to the garment. This is not a functional limitation because it does not recite what the garment does, but rather how it is used, i.e., worn by an animal. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643